FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO ROMERO-NEGRETE,                        No. 12-70907

               Petitioner,                       Agency No. A095-766-813

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Francisco Romero-Negrete, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) denial of his request for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s denial of a continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008) (per curiam). We deny in part and dismiss in part the petition

for review.

      The agency did not abuse its discretion in denying Romero-Negrete’s

request for a two-year continuance for failure to show good cause where, at the

time of the hearing, his daughter was not eligible to apply for a visa petition on his

behalf and his eligibility for adjustment of status remained only a speculative

possibility. See 8 C.F.R. § 1003.29 (IJ may grant a motion for a continuance for

good cause shown); Sandoval-Luna, 526 F.3d at 1247.

      In his opening brief, Romero-Negrete fails to address, and therefore has

waived any challenge to, the BIA’s determinations regarding his due process and

cancellation of removal claims. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th

Cir. 2011) (issues not raised in the opening brief may be deemed waived).

      We lack jurisdiction to consider Romero-Negrete’s contention that the IJ did

not provide a reasoned explanation for denying the motion to continue because he

failed to raise this claim before the BIA, and thereby failed to exhaust his

administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (this court lacks jurisdiction to review claims not presented to the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                      12-70907